Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
*333This is an indictment under the fifty-fourth section of the Act relating to Crimes and Punishments. The section reads as follows: “ Every person who shall forcibly steal, take or arrest any man, woman or child, whether white, black or colored, or any Indian in this State, and convey him or her into another county, State or territory, or who shall forcibly take or arrest any person or persons whatsoever, with a design to take him or her out of this State, without having established a claim according to the laws of the United States, shall, upon conviction, be deemed guilty of kidnapping, and be punished by imprisonment in the State Prison for any term, not less than one nor more than ten years for each person kidnapped, or attempted to be kidnapped.” The first point made is, that this section, so far as relates to children under the age of ten years, was repealed by an act passed in 1856, amendatory of, and supplementary to the former act. The second section of this act provides that “ every person who shall maliciously, forcibly or fraudulently lead, take or carry away, or decoy or entice away any child under the age of ten years, with intent to detain and conceal such child from its parent, guardian or other person having the lawful charge of such child, shall, upon conviction thereof,” etc. The act contains a clause repealing all acts and parts of acts in conflict with its provisions, A mere glance at these two sections is sufficient to show that they do not in any manner conflict with each other, but refer to a different class of offenses. Under the former, the abduction must be accompanied with a removal into another county, State or territory, or a design to remove the party beyond the limits of the State. Under the latter, it is unnecessary that the abduction should be accompanied with any such removal or design, and the intent to detain and conceal is the gist of the offense. There other points of difference, but these are sufficient to show that the two sections are entirely independent of each other.
The second point is, that the Court erred in directing the jury to find specially in relation to a particular fact. This objection comes too late. It should have been taken in the Court below, and as this was not done, and as the defendant does not appear to have been prejudiced by the error, if an error was committed, we cannot consider it now.
Ho other points are made, and it follows that the judgment must be affirmed. Ordered accordingly.